Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/814,448 filed 3/10/2020 has been examined.
In this Office Action, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
determining weights for the edges of the knowledge graph.
The limitation of determining weights for the edges of the knowledge graph, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a data repository, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the data repository language, determining in the context of this claim encompasses the user manually determining generic weights using a generic graph/edges. Similarly, the limitation(s) of extracting; receiving; and assigning, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. For example, but for the databases language, extracting; receiving; and assigning and determining in the context of this claim encompasses the user manually generating a listing of generic weights for a generic graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating weights for a graph is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using repository to perform both the extracting; receiving; and assigning and determining steps. The repository in both steps is recited at a high level of generality (i.e., as a generic processor/repository performing a generic computer function of
generating generic “weights”) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a repository to perform
both the extracting; receiving; and assigning and determining steps amounts to no more
than mere instructions to apply the exception using a generic computer component. Mere
instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-9 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-9 are also directed towards
nonstatutory subject matter.

As per independent claims 10 and 17, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 10 and 17 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 11-16 and 18-20 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 11-16 and 18-20are also
directed towards non-statutory subject matter.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hu et al., US Pub. No. 2016/0189028 A1.

As to claim 1 (and substantially similar claim 10 and claim 17), Hu discloses a method of assigning weights to a knowledge graph 
(Hu [0071] and [0072])
comprising:
extracting information from a knowledge graph, 
(Hu Fig. 11 step 1102: Interface with a knowledge graph system to access knowledge graph data 1102; see also [0016] System 100 may be included in or implemented by one or more computing devices specifically configured to interface with knowledge graph system 104 to access knowledge graph data 102, such as by submitting a request 108 to knowledge graph system 104 and receiving knowledge graph data 102 from knowledge graph system 104 in response to request 108, )

the information comprising
entities extracted from nodes of the knowledge graph
(Hu [0025] FIG. 2 illustrates an exemplary request 108 that includes subject data 202 and traversal data 204. Subject data 202 may indicate one or more subjects, which may include
subjects represented by one or more nodes of knowledge graph 112. For example, subject data 202 may indicate one or more media programs and/or other name entities (typically nouns) as subjects.)
and relations extracted from edges of the knowledge graph;
(Hu [0029] one or more edge-selection parameters for use by knowledge graph system
104 to select, from multiple edges connected to a node, an edge to traverse from the node to another node, one or more relationship parameters (e.g., parameters specifying requirements
for a particular target knowledge graph relationship being searched for in know ledge graph 112) for use by knowledge graph system;
see also [0029] an instruction to traverse away from a starting node to find an ending node
that represents a media program that satisfies one or more relationship parameters indicating a target relationship between the media program and the starting-point subject represented by the starting node; and [0040] The knowledge graph data 102 may include any information about the nodes and edges, such as the subjects of the nodes and/or the relationships represented by the edges between the nodes.)

receiving, by a shortest path generator, the extracted entities and relations,
(Hu [0036] Request 108 may further include traversal data 204 indicating how to traverse knowledge graph 112 from a starting node that represents media program A to find an ending
node that represents media program B. For example, traversal data 204 may include an instruction to find, within knowledge graph 112, a shortest path from media program A to media
program 8. ; see also [0029] Examples of instructions that may be included in traversal data 204 include, without limitation, an instruction to find one or more shortest paths between a starting node and an ending node, an instruction to continue to traverse away from a starting node at least until a minimum threshold degree-of-separation is reached)
 and
potential assigned weights from a heuristic data repository;
(Hu [0071] In certain examples, weights applied to a relationship between media programs and/or to a media content recommendation may be dependent on a strength and/ or a relevance of a given relationship between two knowledge graph nodes relative to a comparison to one or more other possible relationships in knowledge graph 112. One way to measure this is
through information gain and/or entropy of a value of an edge in knowledge graph 112.;
see also [0067] In certain examples, system 100 may maintain and/ or access data representative of a media content recommendation generation heuristic that specifies a set of rules to be followed by system 100 in generating a media content recommendation based on knowledge graph data 102. The heuristic may specify any suitable set of rules as may suit a
particular implementation.; and [0071] System 100 may generate the similarity score based
on a set of rules specified by a similarity score generation heuristic. The heuristic may specify any suitable set of rules as may serve a particular implementation, with)

determining weights for the edges of the knowledge graph; 
(Hu [0071] and [0072] In certain examples, as part of generating a media content recommendation, system 100 may assign and/or apply weights to knowledge graph relationships.)
and
assigning the weights to the edges of the knowledge graph
(Hu [0072] In certain examples, as part of generating a media content recommendation, system 100 may assign and/or apply weights to knowledge graph relationships. For example, relationships with relatively smaller degrees of separation may be given more weight than relationships with relatively larger degrees of separation. As another example, certain types of relationships may be give more weight than other types of relationships.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply graph based traversals as taught by Hu since it was known in the art that graph knowledge systems are capable of providing for generating media content recommendations, traversal of knowledge graph may be more efficient than a series of table queries would be to query database tables and traversal of knowledge graph is helpful for identifying relationships between data in knowledge graph and for generating highly interconnected media recommendations data. (Hu [0024]).


Claim(s) 2-9 and 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., US Pub. No. 2016/0189028 A1, in view of Semturs et al., US Patent No. 10,198,491. 

As to claim 2, Hu does not disclose:
wherein the heuristic data repository includes one or more
heuristics selected from the group consisting of default cost heuristics, relevant relations
heuristics, relation frequency heuristics, and normalized relation frequency heuristics
However, Semturs discloses
discloses the method of claim 1, wherein the heuristic data repository includes one or more
heuristics selected from the group consisting of default cost heuristics, relevant relations
heuristics, relation frequency heuristics, and normalized relation frequency heuristics.
(Semturs teaches determining and storing various heuristic association scores see:
Col. 24 ln. 1-3: Process 700 may determine the parameters for the new entity based on a heuristic composite of the received parameters (step 706). The heuristic composite may reflect a calculation of the degree of relatedness a new entity has to a parameter ( e.g., a class, a subclass, attribute, association score, etc.);
See also col. 24 ln. 19-30: For example, the heuristic composite may determine the degree of relatedness a new entity has with another entity ( e.g., a class or attribute) by performing an operation on two or more association scores ( or sets of scores) associated with a context class or entity attribute. In certain aspects, such an operation may include a sum, average, weighted average, product, weighted product, regression, frequency of cooccurrence,
cross-correlation, convolution, autocorrelation, or any other such mathematical or statistical operation. In certain embodiments, process 700 can compare values generated by the heuristic composite to predetermined thresholds to filter certain associations;
see also col. 9 ln. 27-49: Association scores may be determined via any process consistent with the disclosed embodiments. For example, as explained in greater detail below, a
computing system (e.g., server 110) may determine association scores using factors and weights such as the reliability of the sources from which the association score is
generated, the frequency or number of co-occurrences between two entities in content ( e.g., as a function of total occurrences, total number of documents containing one or both entities, etc), the attributes of the entities themselves ( e.g., whether an entity is a subclass of another), the recency of discovered relationships ( e.g., by giving more weight to more recent or older associations), whether an attribute has a known propensity to fluctuate ( e.g., periodically or sporadically), the relative number of instances between entity classes, the popularity of the entities as a pair, the average, median, statistical, and/or weighted proximity between two
entities in analyzed documents, and/or any other process disclosed herein. In some aspects, the system may itself generate one or more association scores. In certain aspects, the system may preload one or more association scores based on pre-generated data structures (e.g., stored in databases 140 and/or 150).;
see also col. 11 ln. 33-37: In some aspects, a system (e.g., server 110 or a computing system in connection with databases 140 or 150) may update and modify association scores over time ( e.g., based on new documents, contexts, and attributes).)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply heuristic data determination as taught by Semturs since it was known in the art that graph knowledge systems are capable of providing for may prove advantageous to maintain indexed, up-to-date database structures to provide users with current, relevant search results in response to their queries. This advantage may be particularly pertinent with respect to newly discovered entities and relationships in light of trending, recently released, and viral phenomena. Furthermore, it may prove advantageous to maintain updated knowledge databases to improve the reliability, speed, and efficacy of responding to search queries and information requests by users. (Semturs col. 3 ln. 62-col. 4 ln. 3).

As to claim 3, Semturs discloses under the rationale above the method of claim 2, further comprising:
creating ordered entity pairs or ordered premise-hypothesis entity pairs;
(Semturs col. 10 ln. 6-14: By way of example, server 110 may determine that the
context "receives a pass from" co-occurs with instances of the entity classes "basketball player" and "person" 35 and 97 percent of the time the context appears in all analyzed 10 documents, respectively. The system may determine these frequencies of co-occurrence by using, at least in part, entity and context models to determine relationships between entities ( e.g., to determine "LeBron James" is an instance of class "basketball player").)
wherein:
the knowledge graph comprises a natural language based knowledge graph; 
(Semturs col. 12 ln. 1-7: FIG. 2A depicts an example knowledge graph, consistent with the disclosed embodiments. In some aspects, the knowledge graph may comprise a plurality of nodes, each node reflecting an entity. The knowledge graph may also include one or more edges reflecting attributes describing relationships between the entities and the values of particular attributes; see also col. 25 ln. 19-25: The disclosed embodiments may be implemented on any type of network documents containing entities, such as a webpage, Internet document, or any other type of text data available over a network (e.g., network 120). The disclosed embodiments may iterate over any number of such documents to discover new entities and generate their properties)
and
for each labeled premise and hypothesis pair, entities are extracted from each respective
sentence used for the knowledge graph
(Semturs col. 15 ln. 65-col. 16 ln. 11: Proximity thresholds may also
incorporate other information consistent with the disclosed embodiments, such as requiring proximate entities and/or contexts to occur within a same section of prose ( e.g., a
sentence, a paragraph, etc.) as the new entity, each other, or both. 
Process 300 may also include determining one or more entities ( e.g., entity classes), attributes, and/or association scores corresponding to the proximate known entity and context (step 310). In some embodiments, for instance, process 300 may determine an entity class associated with the known entity and the context proximate to the new entity.).

As to claim 4, Semturs discloses under the rationale above the method of claim 3, wherein copies of the knowledge graph are created and default
weights for the edges are replaced with customized weights based on the relevant relations
heuristic, the relation frequency heuristic, and the normalized relation frequency heuristic
(Semturs col. 26 ln. 62-col. 27 ln. 3: In addition, process 900 may also weight the
current value by the number of calculations from which is stems, a frequency of co-occurrence between the data items, the recency of the calculations ( e.g., weight recent calculations
more heavily), and so on. In some aspects, these considerations may also be incorporated into the heuristic composite calculation itself. In some embodiments, process 900 may update a context model using the same procedures described herein.).

As to claim 5, Semturs discloses under the rationale above the method of claim 4, wherein the relation frequency heuristic is based on a frequency of the relations as they occur in relation to an entity, and based on a normalized count of a number of outgoing edges bearing a same relation name from a given node
(Semturs col. 26 ln. 62-col. 27 ln. 3: In addition, process 900 may also weight the
current value by the number of calculations from which is stems, a frequency of co-occurrence between the data items, 65 the recency of the calculations ( e.g., weight recent calculations
more heavily), and so on. In some aspects, these considerations may also be incorporated into the heuristic composite calculation itself. In some embodiments, process 900 may update a context model using the same procedures described herein.).

As to claim 6, Semturs discloses under the rationale above the method of claim 4, wherein the normalized relation frequency heuristic is based on a computation of an Inverse Node Frequency (INF) for every relation in the knowledge graph (Semturs col. 24 ln. 19-30: For example, the heuristic composite may determine the degree of relatedness a new entity has with another entity ( e.g., a class or attribute) by performing an operation on two or more association scores ( or sets of scores) associated with a context class or entity attribute. In certain aspects, such an operation may include a sum, average, weighted average, product, weighted product, regression, frequency of cooccurrence, cross-correlation, convolution, autocorrelation, or any other such mathematical or statistical operation. In certain embodiments, process 700 can compare values generated by the heuristic composite to predetermined thresholds to filter certain associations.).

As to claim 7, Hu discloses the method of claim 4, wherein the shortest path generator finds all shortest paths between a first entity and a second entity of each premise-hypothesis entity pair, for every copy of the knowledge graph
(Hu [0041] While the above-describe example is directed to a request for the shortest path between media program A and media program B, in other examples, a request may be for a set of paths between media program A and media program B. As an example, the request may be for the five shortest paths ( or any other suitable number of shortest paths) between media program A and media program B.;
See also [0029] Examples of instructions that may be included in traversal data 204 include, without limitation, an instruction to find one or more shortest paths between a starting node and an ending node, an instruction to continue to traverse away from a starting node at least until a minimum threshold degree-of-separation is reached).


As to claim 8, Hu discloses the method of claim 7, wherein:
the shortest paths are used: by accounting for a number of times relations appear in the
shortest paths, and by a sequence order in which the shortest paths appear; and
each of the shortest paths are represented by the entities along the respective shortest
path, the relations along the respective shortest path, or by a combination thereof
(Hu [0041] While the above-describe example is directed to a request for the shortest path between media program A and media program B, in other examples, a request may be for a set of paths between media program A and media program B. As an example, the request may be for the five shortest paths ( or any other suitable number of shortest paths) between media program A and media program B.;
See also [0029] Examples of instructions that may be included in traversal data 204 include, without limitation, an instruction to find one or more shortest paths between a starting node and an ending node, an instruction to continue to traverse away from a starting node at least until a minimum threshold degree-of-separation is reached)..

As to claim 9, Semturs discloses under the rationale above, the method of claim 8, further comprising: 
classifying the relations using one or more encoders selected from a group consisting of a
graph convolution network (GCN) encoder, a relation frequency encoder, and a relation
sequence encoder (Semturs col. 26 ln., 13-23: Process 900 may undertake a process similar to that of classifying new entities consistent with FIGS. 4-7, with 15 appropriate modifications as described below. For example process 900 may identify the context classes of the proximate
context(s) of the known entity, the classes and attributes of the (other) proximate known entities, and the corresponding association scores of each of these items ( step 20 910). In some embodiments, process 900 may compute the heuristic composite of all of the context classes, entity classes, attributes, and association scores associated with the identified parameters (step 912).; and
Semturs col. 26 ln. 51-58: Based on these determinations, the heuristic composite may return an association score relating "Joe Harris" to "basketball player" of, for example, 0.80. In some aspects, process 900 may incorporate this value into the existing
55 association score relating these items (0.34, as illustrated in connection with FIG. 7). This incorporation may take the form of a sum, average, weighted average, convolution, or
any other suitable operation enumerated above).

Referring to claim 11, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 11.

Referring to claim 12, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 13.

As to claim 14, Semturs discloses the computer program product of claim 13, wherein:
the relation frequency heuristic is based on a frequency of the relations as they occur in
relation to an entity, and based on a normalized count of a number of outgoing edges bearing a
same relation name from a given node;
(Semturs col. 26 ln. 62-col. 27 ln. 3: In addition, process 900 may also weight the
current value by the number of calculations from which is stems, a frequency of co-occurrence between the data items, 65 the recency of the calculations ( e.g., weight recent calculations
more heavily), and so on. In some aspects, these considerations may also be incorporated into the heuristic composite calculation itself. In some embodiments, process 900 may update a context model using the same procedures described herein.).
the normalized relation frequency heuristic is based on a computation of an Inverse Node
Frequency (INF) for every relation in the knowledge graph;
(Semturs col. 24 ln. 19-30: For example, the heuristic composite may determine the degree of relatedness a new entity has with another entity ( e.g., a class or attribute) by performing an operation on two or more association scores ( or sets of scores) associated with a context class or entity attribute. In certain aspects, such an operation may include a sum, average, weighted average, product, weighted product, regression, frequency of cooccurrence, cross-correlation, convolution, autocorrelation, or any other such mathematical or statistical operation. In certain embodiments, process 700 can compare values generated by the heuristic composite to predetermined thresholds to filter certain associations.)
And
Hu discloses:
the processor finds all shortest paths between a first entity and a second entity of each
premise-hypothesis entity pair, for every copy of the knowledge graph
(Hu [0041] While the above-describe example is directed to a request for the shortest path between media program A and media program B, in other examples, a request may be for a set of paths between media program A and media program B. As an example, the request may be for the five shortest paths ( or any other suitable number of shortest paths) between media program A and media program B.;
See also [0029] Examples of instructions that may be included in traversal data 204 include, without limitation, an instruction to find one or more shortest paths between a starting node and an ending node, an instruction to continue to traverse away from a starting node at least until a minimum threshold degree-of-separation is reached).

Referring to claim 15, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 9;
therefore, the arguments above regarding claim 9 are also applicable to claim 16.


As to claim 18, Semturs discloses under the rationale above, the apparatus of claim 17, wherein:
the processor is further configured to execute the instructions to:
create ordered entity pairs or ordered premise-hypothesis entity pairs;
(Semturs col. 10 ln. 6-14: By way of example, server 110 may determine that the
context "receives a pass from" co-occurs with instances of the entity classes "basketball player" and "person" 35 and 97 percent of the time the context appears in all analyzed 10 documents, respectively. The system may determine these frequencies of co-occurrence by using, at least in part, entity and context models to determine relationships between entities ( e.g., to determine "LeBron James" is an instance of class "basketball player").)
the heuristic data repository includes one or more heuristics selected from the group
consisting of default cost heuristics, relevant relations heuristics, relation frequency heuristics,
and normalized relation frequency heuristics;
(Semturs teaches determining and storing various heuristic association scores see:
Col. 24 ln. 1-3: Process 700 may determine the parameters for the new entity based on a heuristic composite of the received parameters (step 706). The heuristic composite may reflect a calculation of the degree of relatedness a new entity has to a parameter ( e.g., a class, a subclass, attribute, association score, etc.);
the knowledge graph comprises a natural language based knowledge graph; and
for each labeled premise and hypothesis pair, entities are extracted from each respective
sentence used for the knowledge graph
(Semturs col. 15 ln. 65-col. 16 ln. 11: Proximity thresholds may also
incorporate other information consistent with the disclosed embodiments, such as requiring proximate entities and/or contexts to occur within a same section of prose ( e.g., a
sentence, a paragraph, etc.) as the new entity, each other, or both. 
Process 300 may also include determining one or more entities ( e.g., entity classes), attributes, and/or association scores corresponding to the proximate known entity and context (step 310). In some embodiments, for instance, process 300 may determine an entity class associated with the known entity and the context proximate to the new entity.).

As to claim 19, Semturs discloses under the rationale above the apparatus of claim 18, wherein:
copies of the knowledge graph are created and default weights for the edges are replaced
with customized weights based on the relevant relations heuristic, the relation frequency
heuristic, and the normalized relation frequency heuristic;
(Semturs col. 26 ln. 62-col. 27 ln. 3: In addition, process 900 may also weight the
current value by the number of calculations from which is stems, a frequency of co-occurrence between the data items, the recency of the calculations ( e.g., weight recent calculations
more heavily), and so on. In some aspects, these considerations may also be incorporated into the heuristic composite calculation itself. In some embodiments, process 900 may update a context model using the same procedures described herein.).
the relation frequency heuristic is based on a frequency of the relations as they occur in
relation to an entity, and based on a normalized count of a number of outgoing edges bearing a
same relation name from a given node;
(Semturs col. 26 ln. 62-col. 27 ln. 3: In addition, process 900 may also weight the
current value by the number of calculations from which is stems, a frequency of co-occurrence between the data items, 65 the recency of the calculations ( e.g., weight recent calculations
more heavily), and so on. In some aspects, these considerations may also be incorporated into the heuristic composite calculation itself. In some embodiments, process 900 may update a context model using the same procedures described herein.).
the normalized relation frequency heuristic is based on a computation of an Inverse Node
Frequency (INF) for every relation in the knowledge graph;
(Semturs col. 24 ln. 19-30: For example, the heuristic composite may determine the degree of relatedness a new entity has with another entity ( e.g., a class or attribute) by performing an operation on two or more association scores ( or sets of scores) associated with a context class or entity attribute. In certain aspects, such an operation may include a sum, average, weighted average, product, weighted product, regression, frequency of cooccurrence, cross-correlation, convolution, autocorrelation, or any other such mathematical or statistical operation. In certain embodiments, process 700 can compare values generated by the heuristic composite to predetermined thresholds to filter certain associations.).
 And Hu discloses:
the processor finds all shortest paths between a first entity and a second entity of each
premise-hypothesis entity pair, for every copy of the knowledge graph
(Hu [0041] While the above-describe example is directed to a request for the shortest path between media program A and media program B, in other examples, a request may be for a set of paths between media program A and media program B. As an example, the request may be for the five shortest paths ( or any other suitable number of shortest paths) between media program A and media program B.;
See also [0029] Examples of instructions that may be included in traversal data 204 include, without limitation, an instruction to find one or more shortest paths between a starting node and an ending node, an instruction to continue to traverse away from a starting node at least until a minimum threshold degree-of-separation is reached)..

As to claim 20, Semturs discloses under the rationale above, the apparatus of claim 17, wherein:
the processor is further configured to execute the instructions to:
classify the relations using one or more encoders selected from a group consisting
of a graph convolution network (GCN) encoder, a relation frequency encoder, and a relation
sequence encoder;
(Semturs col. 26 ln., 13-23: Process 900 may undertake a process similar to that of classifying new entities consistent with FIGS. 4-7, with 15 appropriate modifications as described below. For example process 900 may identify the context classes of the proximate
context(s) of the known entity, the classes and attributes of the (other) proximate known entities, and the corresponding association scores of each of these items ( step 20 910). In some embodiments, process 900 may compute the heuristic composite of all of the context classes, entity classes, attributes, and association scores associated with the identified parameters (step 912).; and
Semturs col. 26 ln. 51-58: Based on these determinations, the heuristic composite may return an association score relating "Joe Harris" to "basketball player" of, for example, 0.80. In some aspects, process 900 may incorporate this value into the existing
55 association score relating these items (0.34, as illustrated in connection with FIG. 7). This incorporation may take the form of a sum, average, weighted average, convolution, or
any other suitable operation enumerated above);
and Hu discloses:
the shortest paths are used: by accounting for a number of times relations appear in the
shortest paths, and by a sequence order in which the shortest paths appear; 
and
each of the shortest paths are represented by the entities along the respective shortest
path, the relations along the respective shortest path, or by a combination thereof
(Hu [0041] While the above-describe example is directed to a request for the shortest path between media program A and media program B, in other examples, a request may be for a set of paths between media program A and media program B. As an example, the request may be for the five shortest paths ( or any other suitable number of shortest paths) between media program A and media program B.;
See also [0029] Examples of instructions that may be included in traversal data 204 include, without limitation, an instruction to find one or more shortest paths between a starting node and an ending node, an instruction to continue to traverse away from a starting node at least until a minimum threshold degree-of-separation is reached).

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152